Mr. Justice Fisher
delivered the opinion of the court.
This was a motion in the circuit court of Kemper county, to-quash an execution on a judgment on a forthcoming bond, forfeited on the 24th of October, 1842, on the ground that the *470judgment was barred by the eighth section of the statute of 1844. Hutch. Co. 830.
The court sustained the motion, and the plaintiff took his bill of exceptions,.which presents the following facts: after stating the date of the judgment, it is stated that it was sold for costs on the 6th of October, 1845, when the plaintiff became the purchaser thereof. Immediately after comes the following statement, “ It also appeared in evidence that the execution was issued thereon, within one year next thereafter.” The words “ next thereafter,” refer to the last date, which is the 6th of October, 1845, the date of the sale for costs. It does not, therefore, appear that an execution was issued within a year after the rendition of the judgment; and hence nothing appears to relieve the plaintiff from the necessity of reviving the judgment by scire facias or action of .debt. If such execution had issued and been returned nulla bona or otherwise, indicating an inability on the part of the defendant to pay the judgment, then the presumption of satisfaction, arising from the failure to issue execution within a year and a day after such execution, would be rebutted, because the return of nulla bona would afford evidence of both diligence to collect the debt on the part of the plaintiff, and an inability to pay on the part of the defendant. But no such presumption exists, when the first execution is not issued, till more than a year and a day after the rendition of the judgment.
If, then, we are correct in our construction of the language in the bill of exceptions, that the first execution issued within a year after the sale for costs, and not within a year after .the judgment, the judgment of the court below is correct.
Judgment affirmed.